Citation Nr: 0526341	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  04-12 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for pain in the 
shoulders, knees, and ankles, due to undiagnosed illness, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney-at-
law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to 
June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned claims.  

The record reflects that in March 2003, the veteran through 
his representative sought an unspecified earlier effective 
date for a disability characterized as pain in the shoulders, 
knees and ankles.  Although in its March 2004 Statement of 
the Case, addressing the issues presently on review, the RO 
noted that no decision had been rendered with regard to an 
earlier effective date issue, the record indicates that no 
further correspondence has been received from the veteran 
with regard to an earlier effective date claim, and no other 
adjudicative action has been taken.  This matter is therefore 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Increased Rating for Pain in the Shoulders, Knees and Joints

The veteran argues that the service-connected disorder of 
pain of the shoulders, knees, and ankles, is more severe than 
the current evaluation reflects.  

The record indicates that in its February 2003 rating 
decision, the RO found that service connection for a shoulder 
disorder, as due to an undiagnosed illness, was not 
appropriate and announced that service connection would be 
severed.  However, the RO also continued the service 
connected rating for a disability characterized as one 
involving the "shoulders, knees and ankles due to 
undiagnosed illness."  Service connection for the disorder 
had been granted by rating decision dated in February 1998.  
The veteran was not notified of the proposed severance of 
service connection, and the record is thus unclear as to the 
RO's decision in this regard.  

Thus, the record is uncertain as to what disability rating is 
currently under review by the Board.  Prior to adjudicating 
the claim for an increased rating, the RO must first advise 
the veteran of procedural due process and appellate rights in 
accordance with 38 C.F.R. § 3.103(b)(2); (Mandating that no 
award of compensation shall be reduced or otherwise adversely 
affected unless the beneficiary has been notified of such 
adverse action and has been provided a period of 60 days in 
which to submit evidence for the purpose of showing that the 
adverse action should not be taken) (Italics added).

Service Connection for PTSD

As for the veteran's claim for service connection for PTSD, 
the evidence of record reflects that the veteran was in 
Operation Desert Shield/Storm in Southwest Asia from 
January 1991 to May 1991.  The veteran indicated in his 
stressor statement that he observed members of the "475th 
Company, 387th Battalion" killed and/or wounded in 
February 1991.  

The veteran also related that he was a member of the 781st 
Transportation Company, 387th Battalion.  He also related 
that his stressors included "Scud" missile attacks the 
missiles landing within two miles of where he was located.  
He also indicated that a missile hit a warehouse in 
February 1991.  

The record indicates no effort to investigate these claimed 
events with the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  Additionally, although the RO noted 
that the veteran had not been diagnosed with PTSD in a recent 
VA medical examination, diagnoses of PTSD were rendered in 
November 1997, and September and November 1998.  Given the 
multiplicity of diagnoses, the claim must be remanded for 
clarification of the evidence.    

Based on the foregoing, additional development is necessary 
prior to final disposition of this claim.  Accordingly, this 
matter is REMANDED for the following:

1.  The RO will ascertain if the veteran 
has received any VA, non-VA, or other 
medical treatment for the disorders at 
issue that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  

2.  The RO will afford the veteran an 
additional opportunity to provide 
substantiating information as to any 
claimed stressors occurring during his 
military service in the Persian Gulf war.  
Through this remand, and by the RO's 
actions, the veteran should be advised 
that it is his responsibility to provide 
as much substantiating information as 
possible, including  the names, ranks, 
military units and pay grades of any 
witnesses or casualties to the stressor 
events; locations of such events, and 
dates of such events within a 60-day time 
period.  A reasonable time for response 
will be afforded the veteran.

3.  The RO should then obtain these 
records and associate them with the 
claims folder.  

a.  Upon receipt of the veteran's 
response, the RO will review the 
claims folder and determine if 
severance of service connection for 
the shoulder disorder is warranted.  
If so, the RO will implement the 
procedural due process requirements 
of 38 C.F.R. § 3.103(b)(2).

b.  Upon receipt of the veteran's 
response, the RO should contact the 
U.S. Armed Services Center for 
Research of Unit Records, or other 
appropriate agency and request 
copies of any documentation that 
would substantiate the veteran's 
claimed stressors.  

If one or more of the veteran's 
claimed stressors are verified, he 
should be scheduled a VA psychiatric 
examination, in order to ascertain 
if he has PTSD that may be linked to 
a verified stressor during service 
pursuant to the diagnostic criteria 
set forth in DSM-IV.  If a diagnosis 
of PTSD is rendered, the examiner 
should specify the stressor (s) upon 
which the diagnosis is based.  The 
claims folder should be made 
available to the examiner for review 
in connection with the examination.  

4.  Thereafter, the veteran's claims for 
an increased rating for pain of the 
shoulders, knees, and ankles, and for 
service connection for PTSD should be 
readjudicated.  If either remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case, and given an 
opportunity to respond before the case is 
returned to the Board for further review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that while the VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991).  Further, under the VCAA, a claimant for VA 
benefits has the responsibility to present and support the 
claim.  38 U.S.C. §  5107(a).  The conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. § 3.655(b).  

The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  However, the veteran is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


